Title: To Benjamin Franklin from John Paul Jones, 1 November 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
Brest Novr. 1st. 1778.
The inclosed letter for M. de Chaumont will I hope have your approbation. I wish it were possible that the first plan could be pursued—or if it is postponed, it is perhaps a delicate point, but I wish I could have some assurance that the Indien will not be put under the command of another, but reserved for me.— With respect to my letters of the 19th. Ult.— Their Fate—depends entirely upon you.— I certainly cannot wish to offend M. De Sartine—tho’, for the reasons which I have given to you formerly and in the within letter, I could be glad to have some testimony or mark of the Kings approbation.
I have yet received no authority in consequence of the Ministers resolution—therefore I remain here to await the answers to my letters of enquirey.— Perhaps M. de Chaumont would facilitate the Business by writing himself, as my correspondence is far from being general.— I am very much obliged to the Duc de la Rochefocault and will write him a letter of thanks.
I am with unbounded confidence, affection & Esteem Honored and dear Sir Your very obliged and very humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Endorsed: Captain Jones
Notation: Nov 1. 78.
